Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered April 22, 2005, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
In satisfaction of a five-count indictment, defendant pleaded guilty to criminal possession of a weapon in the third degree. Under the terms of the plea agreement, he waived his right to appeal and was to receive a sentence of two years in prison, to be followed by three years of postrelease supervision. Defendant was sentenced accordingly and he now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Consequently, the judgment is affirmed and counsel’s application to be relieved of the assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.E, Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.